            Case 3:20-cv-00136-KAD Document 1 Filed 01/30/20 Page 1 of 8



                              UNITED STATES DISTRICT COURT

                                    DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA,                               :
                                                        :
                       Plaintiff,                       :    CIVIL NO.:
                                                        :
       v.                                               :
                                                        :
$40,000.00 DOLLARS IN UNITED STATES                     :
CURRENCY,                                               :
                                                        :
                       Defendant.                       :
                                                        :
[CLAIMANT: SUMMER RAY RICARDO,                          :
INDIVIDUALLY AND AS PRINCIPAL OF                        :
PARAGON AND TEMPTRESS EMPIRE                            :
LINGERIE, LLC]                                          :    January 30, 2020

                          VERIFIED COMPLAINT OF FORFEITURE

       Now comes Plaintiff, United States of America, by and through its attorneys, John H.

Durham, United States Attorney for the District of Connecticut, and David C. Nelson, Assistant

United States Attorney, and respectfully states that:

       1.      This is a civil action in rem brought to enforce the provisions of 18 U.S.C.

§ 981(a)(1)(A), which provides for the forfeiture of property involved in a transaction or

attempted transaction in violation of 18 U.S.C. §§ 1956, 1957 or 1960, and 21 U.S.C. §

881(a)(6), which provides for the forfeiture of proceeds traceable to the exchange of controlled

substances in violation of the Controlled Substances Act, 21 U.S.C. § 801 et seq.

       2.      This Court has jurisdiction over this matter by virtue of 28 U.S.C. §§ 1345 and

1355. Venue is appropriate in the District of Connecticut by virtue of 28 U.S.C. § 1395(b).

       3.      The Defendant is $40,000.00 in United States Currency (“Defendant Currency”).

       4.      The Defendant Currency is located within the jurisdiction of this Court.



                                                 1
            Case 3:20-cv-00136-KAD Document 1 Filed 01/30/20 Page 2 of 8



       5.         Summer Ray Ricardo (“Claimant”) submitted an administrative claim of

ownership as to the Defendant Currency individually and as principal of Paragon, a business

entity purportedly located in Pinellas County, Florida, and as principal of Temptress Empire

Lingerie, LLC, a business entity located in Albany, New York..

                                        Background of Investigation

       6.         On October 19, 2018, the Transportation Security Administration (“TSA”)

conducted an airline passenger screening of an individual identified as Luis Medina and his

possessions at Bradley International Airport, Windsor Locks, Connecticut.

       7.         Mr. Medina presented himself at the TSA security checkpoint at approximately

5:00 p.m. on October 19, 2018, in order to board a flight to Tampa, Florida, that was scheduled

for departure at 5:26 p.m., according to Mr. Medina’s boarding pass.

       8.         Law enforcement is familiar with the methods in which bulk cash smugglers

attempt to pressure airport screeners to clear passengers for flight by arriving at security

screening so close to their departure time.

       9.         During the course of Mr. Medina’s initial security screening, TSA agents were

alerted to anomalies discovered in his carry-on suitcase, specifically inside an envelope later

found to contain four (4) stacks of United States currency. These anomalies prompted TSA

agents to initiate a secondary baggage screening.

       10.        Law enforcement initiated a non-custodial interview of Mr. Medina in the TSA

screening area.

       11.        When asked by law enforcement during the secondary screening how much

money he had in his possession, Mr. Medina stated that he had approximately $40,000.00 in

United States currency in his possession. Mr. Medina added that the owner of the company he



                                                  2
            Case 3:20-cv-00136-KAD Document 1 Filed 01/30/20 Page 3 of 8



was employed by would be able to provide documentation regarding the source of the Defendant

Currency.

       12.     Mr. Medina informed law enforcement that the Defendant Currency was the

property of “Paragon LLC,” his employer, and was a collection of monies owed to Paragon as a

result of payment to the company arising out of a photography contract.

       13.     Mr. Medina informed law enforcement that he was recently at the MGM in

Springfield, Massachusetts representing Paragon and working with another company known as

“Temptress Empire.”

       14.     While in Springfield, Massachusetts, Mr. Medina was instructed by the Claimant

as owner of Paragon to travel to Paragon’s Albany, New York, office to retrieve the Defendant

Currency and deliver it to Paragon’s office located in Clearwater, Florida. At no time throughout

the initial and secondary security screening processes did Mr. Medina state or infer that the

Defendant Currency was his property, rather, his only connection to same was for purposes of

transporting the Defendant Currency from one office to the other.

       15.     Upon further questioning Mr. Medina could not provide any reason why a

business would transport currency in this fashion as opposed to using more conventional

methods utilized by the banking system.

       16.     Mr. Medina provided law enforcement with telephone contact information for the

Claimant, but attempts to reach her at the contact numbers provided were unsuccessful at the

time of the security screening.

       17.     During the execution of an NCIC background check it was discovered by law

enforcement that Mr. Medina had an extensive criminal arrest record dating back to 2001,

inclusive of assault, rape, weapons and desertion violations.



                                                 3
            Case 3:20-cv-00136-KAD Document 1 Filed 01/30/20 Page 4 of 8



       18.     Based upon the circumstances of Mr. Medina’s presentment at the TSA security

checkpoint, his contradictory statements given to investigators, his extensive criminal history and

his inability to provide any credible source for the Defendant Currency, law enforcement

established probable cause to believe that the Defendant Currency was the proceeds from the sale

of narcotics and/or controlled substances. Law enforcement then seized the currency from the

possession of Mr. Medina. When asked for contact information by which he would receive

notice of the seizure and subsequent forfeiture of the Defendant Currency, Mr. Medina stated

that he didn’t want anything to do with the money and that notice should be sent to Paragon at

their business address in Albany, New York.

       19.     Law enforcement then took the Defendant Currency into evidence and presented

it to a Hartford Police Department certified narcotics detection canine for purposes of inspection.

The narcotics detection canine alerted to the presence of narcotics directly on the Defendant

Currency.

       20.     On or about October 25, 2018, U.S. Customs and Border Protection (“CBP”) sent

Mr. Medina and the Claimant a “Notice of Seizure and Information to Claimants CAFRA Form.”

       21.     On or about November 12, 2018 CBP received the Claimant’s completed

“Election of Proceedings - CAFRA Form” and “Seized Asset Claim Form” stating that she was

the owner of the Defendant Currency and requesting that CBP consider the petition

administratively prior to referral of the claim for judicial action. In her petition, Claimant stated

that she “directed Luis Medina to transport [her] business and personal funds, to Florida Paragon

office.”

       22.     After a review of the Claimant’s administrative petition, on December 6, 2018,

law enforcement interviewed the Claimant via telephone. The Claimant informed law



                                                  4
          Case 3:20-cv-00136-KAD Document 1 Filed 01/30/20 Page 5 of 8



enforcement that she was the owner of Paragon and Temptress Empire Lingerie, LLC, the two

businesses which contracted with each other for photography work at the MGM Springfield.

Despite identifying herself as the owner of the two business entities, she could not provide

investigators with incorporation information at the time of the interview. The Claimant

confirmed that she does have accounts at banks in both Florida and New York.

       23.     When asked for further supporting documentation of her legitimate ownership of

the Defendant Currency, the Claimant became reluctant to provide the information. She

additionally stated that she was not willing to provide any further substantiating information

regarding the source of the Defendant Currency. She said that she would send in any additional

information she could find.

       24.     On the same date, during a follow up conversation, Claimant provided law

enforcement an email address. Law enforcement sent a series of questions and Claimant was

asked to respond by January 11, 2019.

       25.     On January 11, 2019, counsel for the Claimant sent a power of attorney to CBP,

along with a request for additional time to review the questions and provide a proper response.

       26.     Counsel for the Claimant provided CBP with a petition package on February 21,

2019, which was then supplemented on or about May 13, 2019. Both petitions were denied,

thereby exhausting the administrative process for the Defendant Currency.

       27.     On or about November 5, 2019, CBP received a CAFRA election of proceedings

form notifying of the Claimant’s filing of a Claim and requesting referral for Court action.

                                            Claims for Relief

       28.     Based upon the above information, it is believed that the Defendant Currency

constitutes property or is derived from proceeds traceable to a violation constituting “specified



                                                 5
          Case 3:20-cv-00136-KAD Document 1 Filed 01/30/20 Page 6 of 8



unlawful activity,” in violation of 18 U.S.C. § 1957, and is therefore subject to forfeiture to the

United States of America pursuant to 18 U.S.C. § 981(a)(1)(A).

       29.     The Defendant Currency represents proceeds or property derived from engaging

in a transaction or attempted transaction of laundering of monetary instruments or an unlicensed

money transmitting business, in violation of 18 U.S.C. §§ 1956 and 1960, and is therefore

subject to forfeiture to the United States of America pursuant to 18 U.S.C. § 981(a)(1)(A).

       30.     The Defendant Currency represents money furnished or intended to be furnished

in exchange for controlled substances in violation of the Controlled Substances Act, 21 U.S.C.

§§ 801 et seq., proceeds traceable to the exchange of controlled substances, and money used or

intended to be used to facilities in violation of the Controlled Substances Act, 21 U.S.C. §§ 801

et seq., and is therefore subject to forfeiture to the United States of America pursuant to 21

U.S.C. § 881(a)(6).




                                                  6
          Case 3:20-cv-00136-KAD Document 1 Filed 01/30/20 Page 7 of 8



       WHEREFORE, the United States of America prays that Warrants of Arrest In Rem be

issued for the Defendant $40,000.00 in United States currency; that due notice be given to all

parties to appear and show cause why the forfeiture should not be decreed; that judgment be

entered declaring the Defendant Currency to be condemned and forfeited to the United States of

America for disposition according to the law; and that the United States of America be granted

such other and further relief as the Court may deem just and proper, together with the costs and

disbursements of this action.



                                             Respectfully submitted,

                                             JOHN H. DURHAM
                                             UNITED STATES ATTORNEY


                                             _______/s/ David C. Nelson___________________
                                             DAVID C. NELSON
                                             ASSISTANT UNITED STATES ATTORNEY
                                             FED BAR NO.: ct25640
                                             157 CHURCH STREET, 25TH FLOOR
                                             NEW HAVEN, CT 06510
                                             PHONE: (203) 821-3700
                                             david.c.nelson@usdoj.gov




                                                7
           Case 3:20-cv-00136-KAD Document 1 Filed 01/30/20 Page 8 of 8




                                         DECLARATION

        I am a Special Agent for the Department of Homeland Security, and the officer assigned

the responsibility for this case.

        I have reviewed the contents of the foregoing Verified Complaint of Forfeiture and the

statements contained therein are true to the best of my knowledge and belief.

        I declare under penalty of perjury that the foregoing is true and correct.

        Executed this 30th day of January, 2020.



                                              _____/s/ Alexander Davis___________________
                                              ALEXANDER DAVIS
                                              SPECIAL AGENT
                                              HOMELAND SECURITY INVESTIGATIONS




                                                   8
